DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1, 3-4, 7-9, 11, 13-15, 17-18 and 20-21 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the heating, ventilation, and/or air conditioning (HVAC) system, comprising: a controller configured to power the first fan in response to feedback indicative of the first condenser being in an operating state, to power the second fan in response to feedback indicative of the second condenser being in the operating state, to interrupt a first supply of power to the first fan in response to feedback indicative of the first condenser being in a non-operating state, and to interrupt a second supply of power to the second fan in response to feedback indicative of the second condenser being in the non-operating state of instant independent claims 1, 8 and 15.
The following references (US 20170227242 A1) to KIMURA; Naruhide et al., (US 20110146314 A1) to Tamura; Kenichi et al., (US 20120111030 A1) to Fraser; Eric B., (US 20060213219 A1) to Beving; Frank et al., (US 20140013779 A1) to CHO; Sung Ho et al., (US 20160363359 A1) to LIN; Zhiyong et al., (US 20140165636 A1) to Zhang; Guanghe, (US 20120103590 A1) to SATO; Toshiaki et al., (US 20060202647 A1) to Lin; Shu-Ju, (US 6487463 B1) to Stepp, III; George Thomas, and (US 20110074317 A1) to Gibson; John Phillip et al.; are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
06/21/2021